Order (denominated judgment), Supreme Court, New York County (Diane A. Lebedeff, J.), entered February 26, 1992, which granted defendants’ motion to dismiss the first and third causes of action for breach of contract and tortious interference with contract, unanimously affirmed, with costs.
We agree with the IAS Court that the three-sentence transmittal letter sent by defendant Forest City’s building manager to defendant Utility Programs, more than two years after the purported contract was entered into, does not constitute a memorandum of that contract sufficient to bind Forest City, since the letter does not show the intent to authenticate the contract necessary to comply with the Statute of Frauds (General Obligations Law § 5-701 [a] [1]; Scheck v Francis, 33 AD2d 91, affd 26 NY2d 466). Nor did the author of the letter have authority to bind Forest City (see, Partnership Law § 20 [1]). Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.